[Cite as J. Griffin Ricker Assocs., L.L.C. v. Well, 2022-Ohio-1470.]


                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


J. Griffin Ricker Associates, LLC,                       :

                 Plaintiff-Appellant,                    :                  No. 21AP-29
                                                                         (C.P.C. No. 18CV-9353)
v.                                                       :

Steve Well,                                              :             (REGULAR CALENDAR)

                 Defendant-Appellee.                     :



                                           D E C I S I O N

                                        Rendered on May 3, 2022


                 On brief: Law Offices of James P. Connors, and James P.
                 Connors, for appellant. Argued: James P. Connors.

                 On brief: Steve Well, pro se. Argued: Steve Well.

                   APPEAL from the Franklin County Court of Common Pleas
SADLER, J.
        {¶ 1} Plaintiff-appellant, J. Griffin Ricker Associates, LLC, appeals a judgment
entered by the Franklin County Court of Common Pleas dismissing appellant's lawsuit
against defendant-appellee, Steve Well, with prejudice after enforcing the parties'
settlement agreement. For the following reasons, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} In November 2018, appellant sued appellee for breach of contract,
conversion, and trade secrets misappropriation arising from a consulting agreement
between the parties whereby appellee was to provide, as an independent contractor,
insurance consulting and other services to appellant. In the complaint, appellant sought
injunctive relief as to trade secret, confidential information, and competition concerns as
well as compensatory, punitive, and statutory damages, attorney fees, and costs of the
No. 21AP-29                                                                                 2


action. After appellee failed to timely respond, appellant moved for default judgment,
which the trial court initially granted in February 2019. Referencing a pending lawsuit
between the parties in Minnesota, and claiming appellant obtained default judgment by
misrepresentation and fraud, appellee moved to vacate the default judgment and requested
an oral hearing. The trial court set the matter for an evidentiary hearing to occur on
September 5, 2019.
       {¶ 3} During the September hearing, the trial court "conducted a mediation to try
and resolve all the issues." (Sept. 5, 2019 Tr. at 2.) The trial court judge stated he
"believe[d] this matter is settled" with the following terms: the parties would dismiss or
refrain from filing the potential litigation in Minnesota; the parties would execute a
standard mutual release "releasing everything"; appellee would pay appellant a certain
amount of money within 30 days; and appellee would provide to appellant "a list of 20
contacts * * * of sales leads or attempts to make leads, along with addresses." (Sept. 5, 2019
Tr. at 2-4.) Both parties agreed these terms matched their understanding of the settlement
agreement and did not offer any further information or clarification. Both parties also
stated they were entering the settlement agreement with the advice of counsel and doing so
knowingly, intelligently, and voluntarily.
       {¶ 4} On September 26, 2019, the trial court entered an order stating the parties
disputed the terms of the settlement agreement. According to the order, appellant claimed
the contacts appellee furnished were not the "best contacts" and were "worthless," and that
provision of the contacts were a material part of the settlement agreement. (Sept. 26, 2019
Order at 1.) The order further states, "[t]he Court does not recall the twenty (20) contact
names as a 'material' settlement term. However, the settlement was not placed on the
record and because a dispute exists the Court finds there is no settlement. * * * The Court
is unwilling to mediate this case further. The Court finds there is no settlement." (Sept. 26,
2019 Order at 1-2.) Then, finding appellee had rebutted the presumption of service, the
trial court vacated the default judgment and scheduled the case for trial.
       {¶ 5} On October 23, 2019, appellee filed a motion to vacate the trial court's
September 26, 2019 order. Within it, appellee contended that the parties' settlement
agreement was placed on the record in open court and attached the transcript of the
September 5, 2019 hearing. Appellee further contended that he performed under his
No. 21AP-29                                                                                  3


obligation to provide what he believes to be "the 20 best business contacts – i.e., sales leads
or attempts to make leads, along with addresses – reached during the scope of his
employment with [appellant,]" and that appellant breached the agreement by refusing to
execute or sign a release. (Memo in Support of Mot. to Vacate Sept. 26, 2019 Order at 3-4.)
Therefore, appellee asked the trial court to enter an order vacating the September 26, 2019
order and instead enforce the settlement agreement.
        {¶ 6} Appellant filed a memorandum contra and the trial court thereafter referred
the matter to a magistrate and set an "[o]ral [h]earing" on the motion to vacate. (Jan. 24,
2020 Order of Reference and Notice at 1; Feb. 19, Mar. 25, and June 8, 2020 Mag.'s
Scheduling Order at 1.) Following several continuations, the hearing occurred on July 8,
2020.
        {¶ 7} The magistrate issued a decision on September 23, 2020. The magistrate's
decision states the July 8, 2020 "evidentiary hearing" was attended by counsel for appellant
and appellee, appearing pro se. (Sept. 23, 2020 Mag.'s Decision at 7.) According to the
magistrate, at the evidentiary hearing "each side was afforded * * * an opportunity to call
witnesses, cross examine opposing witnesses, and offer oral argument." (Mag.'s Decision at
18.) Appellee and appellant testified and both parties stipulated to incorporating the
relevant previous briefings and attached exhibits.
        {¶ 8} The magistrate found the parties had both agreed to allow the trial court
judge to mediate the dispute on September 5, 2019. The magistrate's decision references
the parties' testimony describing the mediation, which reflects that the parties were
separated during the mediation and with the trial court judge acting as the "go-between,
caucusing separately with the respective parties and counsel." (Sept. 23, 2020 Mag.'s
Decision at 3, 11, 18.) The magistrate further found the parties agreed the specific terms of
the negotiated settlement were formally placed on the record, and essentially contested the
meaning of the contact list term of the settlement and whether appellee performed that
term with the list he provided to appellant. (Mag.'s Decision at 3, 18.)
        {¶ 9} Ultimately, the magistrate concluded the settlement agreement negotiated
between the parties is enforceable and appellee demonstrated he satisfied all conditions
and/or responsibilities that were negotiated by parties and counsel. As a result, the
No. 21AP-29                                                                                 4


magistrate determined that appellee's October 23, 2019 motion to enforce settlement
agreement should be granted.
           {¶ 10} Appellant submitted objections to the magistrate's decision asserting: the
magistrate exceeded his authority by expanding the scope of the referral order and
conducting an evidentiary hearing without notice to appellant; there was no meeting of the
minds between the parties and therefore no enforceable settlement agreement; the
substance of the settlement agreement concerning the list of contacts was legitimately
disputed by appellant; a factual dispute exists requiring submission of the matter to a jury;
the decision contains certain findings of fact errors, including the parties both agreeing to
a mediation; and the magistrate incorrectly determined the meaning of the contacts list
term and found appellee complied with that term.
           {¶ 11} Appellant moved for leave of court to file a "video/audio recording" of the
July 8, 2020 hearing before the magistrate instead of filing a written transcript. (Oct. 28,
2020 Mot. for Leave at 1.) The trial court granted leave provided that appellant file a
document outlining the specific time points relied on by the objections. Appellant filed a
CD containing a video of the hearing before the magistrate, updated his objections to the
magistrate's decision with citations to the video, and attached a summary document of his
"citations to time references" corresponding to the video of the July 8, 2020 magistrate's
hearing. (Ex. A to Nov. 17, 2020 Objs. at 1.)
           {¶ 12} On December 15, 2020, the trial court issued a decision overruling
appellant's objections and adopting the magistrate's decision. Based on the settlement
agreement, the trial court ordered the matter dismissed with prejudice. A dismissal entry
appears on the record on January 4, 2021.
           {¶ 13} Appellant filed a timely appeal.
II. ASSIGNMENTS OF ERROR
           {¶ 14} As a preliminary issue, we note a discrepancy exists between the two
assignments of error argued in appellant's legal analysis and the list of five assignments of
error prefacing the legal analysis.1 Because appellant has not separately argued the five
assignments of error listed in the preface to the legal analysis, we limit our review to those
two assigned errors appellant argues separately and supports with legal authority. See

1   Compare Appellant's Brief at ii-iii, 14, 39 with Appellant's Brief at v-vi.
No. 21AP-29                                                                                 5


App.R 16(A)(7) (stating an "appellant shall include in its brief * * * [a]n argument
containing the contentions of the appellant with respect to each assignment of error
presented for review and the reasons in support of the contentions, with citations to the
authorities, statutes, and parts of the record on which appellant relies"); App.R. 12(A)(2)
(stating this court may disregard an assignment of error presented for review if the party
raising it fails to argue the assignment separately in the brief, as required under App.R.
16(A)). Accordingly, we address the following two assignments of error:
              I. THE TRIAL COURT ERRED BY FINDING THAT
              APPELLEE STEVE WELL DID NOT BREACH THE
              SETTLEMENT AGREEMENT AND, FURTHER, BY
              DISMISSING THE CASE.
              II. THE TRIAL COURT COMMITTED REVERSIBLE ERROR
              BY DEPRIVING APPELLANT OF DUE PROCESS BY (1)
              FAILING TO PROVIDE HIM WITH NOTICE OF AN
              EVIDENTIARY HEARING ON APPELLEE'S MOTION TO
              VACATE AND BY (2) DECIDING THE ISSUE OF
              COMPLIANCE WITH THE SETTLEMENT AGREEMENT AS
              A MATTER OF LAW INSTEAD OF A DISPUTED FACT FOR
              THE FACT FINDER, OR ALTERNATIVELY, BY FAILING TO
              RECUSE HIMSELF DUE TO BEING A KEY WITNESS ON
              THE SETTLEMENT AGREEMENT.
III. ANALYSIS
       {¶ 15} In his first assignment of error, appellant asserts the trial court erred in
finding appellee did not breach the settlement agreement concerning the contacts list term
and consequently erred in enforcing the agreement to dismiss the case. In appellant's
second assignment of error, appellant argues his due process rights were violated when the
trial court failed to provide him with notice of an evidentiary hearing and resolved the issue
of compliance as a matter of law and/or without recusing himself. For the following
reasons, we find appellant has not demonstrated reversal is warranted in this case.
       1. First assignment of error—breach of the settlement agreement
       {¶ 16} As a preliminary issue, appellant has not provided this court with a transcript
of the July 8, 2020 hearing before the magistrate. Under App.R. 9(B)(1), absent an
exception not at issue here, "it is the obligation of the appellant to ensure that the
proceedings the appellant considers necessary for inclusion in the record, however those
proceedings were recorded, are transcribed in a form that meets the specifications of
No. 21AP-29                                                                                 6


App.R. 9(B)(6)." (Emphasis added.) " 'The transcription of any necessary proceedings is,
therefore, required, and an appellant may not rely solely on an audio-recording for
purposes of his or her appeal.' " A.R.C. v. D.J.S., 10th Dist. No. 19AP-807, 2020-Ohio-5403,
¶ 14, quoting State v. Tinley, 9th Dist. No. 17CA0062-M, 2018-Ohio-2239, ¶ 6. See also In
re Adoption of Z.A.-O.J., 5th Dist. No. 16-CA-05, 2016-Ohio-3159, ¶ 15 ("Though the file
contained an audio recording of the adoption hearing, it is clear from the Staff Notes to
App.R. 9 that while a trial court may choose to record the proceedings through the use of
an audio-recording device, 'regardless of the method of recording the proceedings, a
transcript is required for the record on appeal' "); Knapp v. Edwards Laboratories, 61 Ohio
St.2d 197, 199 (1980) ("The duty to provide a transcript for appellate review falls upon the
appellant.").
       {¶ 17} Here, appellant's first assignment of error, which essentially challenges the
trial court's adoption of the magistrate's conclusion on the merits in favor of appellee on
the settlement agreement issues, including the issue of good faith and fair dealing, is
premised on evidence offered at the July 8, 2020 magistrate's hearing.              In these
circumstances, "[a]bsent a transcript, this court must presume the regularity of the
proceedings below and affirm the trial court's decision." Lee v. Ohio Dept. of Job & Family
Servs., 10th Dist. No. 06AP-625, 2006-Ohio-6658, ¶ 10; Knapp at 199. Mazanec v.
Marinkovic, 9th Dist. No. 21CA0042-M, 2022-Ohio-1085, ¶ 4-10 (overruling assignments
of error, including assertion of error in trial court's interpretation of parties' agreement,
based on the lack of transcript under App.R. 9(B)(1)).
       {¶ 18} While appellant cannot sustain his first assignment of error due to the lack of
a transcript of the July 8, 2020 hearing and, therefore, the lack of the transcript
independently supports overruling this assignment of error, we additionally find, in the
alternative, that the plain language of the parties' settlement agreement supports the trial
court's decision.
       {¶ 19} "[A]n oral settlement agreement may be enforceable if there is sufficient
particularity to form a binding contract." Kostelnik v. Helper, 96 Ohio St.3d 1, 2002-Ohio-
2985, ¶ 15. "A meeting of the minds as to the essential terms of the contract is a requirement
to enforcing the contract." Id. at ¶ 16, citing Episcopal Retirement Homes, Inc. v. Ohio
Dept. of Indus. Relations, 61 Ohio St.3d 366, 369 (1991). While the terms of the agreement
No. 21AP-29                                                                                    7


must be " 'reasonably certain and clear' " to constitute a valid settlement agreement, " 'all
agreements have some degree of indefiniteness and some degree of uncertainty.' "
(Citations omitted.) Kostelnik at ¶ 17.
       {¶ 20} Here, appellant admits "[t]he parties reached a settlement agreement that
day, September 5, 2019, which was acknowledged on the record" and "[t]he parties agree
that a settlement agreement was reached." (Appellant's Brief at 9, 16.) However, after
receiving the list of contacts from appellee, appellant believes there was no meeting of the
minds "on the key agreement term requiring appellee to provide a list of 20 actual sales
leads/contacts made by appellee while working for appellant" and references his
understanding these contacts would be "legitimate viable business contacts." (Emphasis
sic.) (Appellant's Brief at 16, 22.) Contrary to appellant's position, the parties both expressly
agreed to the language employed in the settlement agreement and declined to refine this
language further. Having reviewed that settlement agreement, we find the essential terms
of the settlement agreement were sufficiently certain to demonstrate mutual assent
necessary to form a binding agreement. See Kostelnik at ¶ 32 (refusing to add specificity
to a settlement agreement term and noting, "that terminology should have been placed
on the record or memorialized in some writing at the time the case was settled").
       {¶ 21} Second, the plain language of the settlement agreement supports the trial
court's conclusion that appellee did not breach the settlement agreement as to the contact
list term. The construction of written contracts involves issues of law that appellate courts
review de novo. Alexander v. Buckeye Pipe Line Co., 53 Ohio St.2d 241 (1978), paragraph
one of the syllabus. The purpose of contract construction is to realize and give effect to the
intent of the parties. Skivolocki v. E. Ohio Gas Co., 38 Ohio St.2d 244 (1974), paragraph
one of the syllabus. "[T]he intent of the parties to a contract resides in the language they
chose to employ in the agreement." Shifrin v. Forest City Ents., Inc., 64 Ohio St.3d 635,
638 (1992).
       {¶ 22} When parties to a contract dispute the meaning of a term, courts must first
look to the contract to determine whether an ambiguity exists. Antonucci v. Ohio Dept. of
Taxation, 10th Dist. No. 09AP-629, 2010-Ohio-3326, ¶ 6-8, appeal not accepted, 127 Ohio
St.3d 1447, 2010-Ohio-5762 (applying general contract law principles to determine a
settlement agreement provision was clear and unambiguous). "When the language of the
No. 21AP-29                                                                                     8


contract is clear, courts look no further than the contract to find the intent of the parties"
and resorting to evidence outside of the contract itself is inappropriate. Starr v. Ohio Dept.
of Commerce Div. of Real Estate & Professional Licensing, 10th Dist. No. 20AP-47, 2021-
Ohio-2243, ¶ 42; Antonucci at ¶ 8, 15 ("[W]hen contract terms are clear and unambiguous,
courts will not, in effect, create a new contract by finding an intent which is not expressed
in the clear language utilized by parties."). Notably, " 'a court cannot create ambiguity in a
contract where there is none,' " including "creating an ambiguity by asking whether the
parties could have included different or more express language in their agreement." AKC,
Inc. v. United Specialty Ins. Co., __Ohio St.3d__, 2021-Ohio-3540, ¶ 12, quoting Lager v.
Miller-Gonzalez, 120 Ohio St.3d 47, 2008-Ohio-4838, ¶ 16. See also Vail v. String, 8th
Dist. No. 107112, 2019-Ohio-984, ¶ 27 ("A court cannot, in the name of contract
construction, rewrite a contractual provision, add words or restrictions to an agreement or
make a different or better agreement than the parties made for themselves.").
       {¶ 23} In this case, the plain language of the parties' agreement required appellee to
produce "a list of 20 contacts * * * of sales leads or attempts to make leads, along with
addresses." (Sept. 5, 2019 Tr. at 3-4.) Appellant's contention that appellee was obligated to
produce "a list of 20 actual sales contacts/leads made while working for appellant" and his
reference to his understanding these contacts would be "legitimate viable business
contacts" attempts to add words or restrictions not within the parties' agreement.
(Appellant's Brief at 16, 22.) Appellant's additional argument that appellee breached a duty
of good faith and fair dealing is based only on appellant's view that appellee failed to provide
the promised contacts and "fabricated" the list provided. (Appellant's Brief at 38.) While
appellant is unhappy with the contacts list provided to him, we do not find the parties'
agreement ambiguous or uncertain as to that term. Therefore, considering all the above,
we find appellant has failed to demonstrate the trial court erred in finding appellee did not
breach the settlement agreement and in dismissing the case.
       {¶ 24} Accordingly, we overrule appellant's first assignment of error.
       2. Second assignment of error—due process rights
       {¶ 25} Appellant contends his due process rights were violated in this action by
virtue of the trial court failing to provide him notice of the (evidentiary) nature of the July 8,
2020 hearing and by the trial court ruling on the issue of compliance as a matter of law or
No. 21AP-29                                                                                 9


by failing to recuse himself.     For the following reasons, we find appellant has not
demonstrated prejudicial error.
        {¶ 26} At a minimum, "[d]ue process under the Ohio and United States
Constitutions demands that the right to notice and an opportunity to be heard must be
granted at a meaningful time and in a meaningful manner where the state seeks to infringe
a protected liberty or property interest." State v. Hochhausler, 76 Ohio St.3d 455, 459
(1996). "However, the concept of due process is flexible and varies depending on the
importance attached to the interest and the particular circumstances under which the
deprivation may occur." Id. An appellate court reviews an assertion of a due process
violation de novo. Seman v. State Med. Bd. of Ohio, 10th Dist. No. 19AP-613, 2020-Ohio-
3342, ¶ 20, citing Flynn v. State Med. Bd. of Ohio, 10th Dist. No. 16AP-29, 2016-Ohio-5903,
¶ 46.
        {¶ 27} In general, where a party does not have proper notice of an evidentiary
hearing, a trial court violates a party's right to due process in denying the party's request
for a reasonable continuance. Bradley v. Niro, 9th Dist. No. 27475, 2015-Ohio-1921, ¶ 20
(holding a trial court violated a party's due process rights where the local rules applicable
in that case called for a non-evidentiary hearing, the prior judgment lacked specificity as to
what type of hearing would occur on remand, the party's attorney moved for a continuance
to better prepare, the record showed the continuance would not be a significant
inconvenience to the court, and the court denied the continuance). However, in such a
situation, "[w]here a party fails [to] ask for a continuance, a trial court may properly
conclude that the defendant is prepared to proceed." State v. Hirtzinger, 124 Ohio App.3d
40, 48 (2d Dist.1997), citing State v. Edwards, 49 Ohio St.2d 31, 43 (1976).
        {¶ 28} The instant case can be distinguished from the due process violation holding
in Bradley in two ways. First, appellant failed to provide a transcript of the July 8, 2020
hearing. As previously stated, pursuant to App.R. 9(B)(1), an appellant is obligated to
ensure this court has a transcription of the proceedings, regardless of how those
proceedings were recorded in the trial court. App.R. 9(B)(1); A.R.C. at ¶ 14. Without a
transcript, we assume the magistrate's decision is accurate in stating that each party "was
afforded a recognized right to an evidentiary hearing pertaining to [appellee's] motion,
which include[d] an opportunity to call witnesses, cross examine opposing witnesses, and
No. 21AP-29                                                                                10


offer oral agreement." (Sept. 23, 2020 Mag.'s Decision at 18.) This court has no way to
discern whether appellant objected to the evidentiary hearing before the magistrate,
attempted to call the trial court judge as a witness or any other witnesses, otherwise raised
these issues or was denied presentation of evidence. As it stands, appellant could have
agreed to move forward with the evidentiary hearing and limit his evidence to his own
testimony. "Absent a transcript, this court must presume the regularity of the proceedings
below and affirm the trial court's decision." Lee at ¶ 10; Knapp at 199.
       {¶ 29} Second, unlike Bradley, the record does not reflect, and appellant does not
assert, that appellant asked for a continuance to adequately prepare for the hearing.
Without appellant asking for and being denied a continuance, we are not convinced the trial
court erred in proceeding with the evidentiary hearing on the disputed settlement
agreement term. See also Rulli v. Fan Co., 79 Ohio St.3d 374, 374 (1997) ("Where the
meaning of terms of a settlement agreement is disputed, or where there is a dispute that
contests the existence of a settlement agreement, a trial court must conduct an evidentiary
hearing prior to entering judgment.").
       {¶ 30} Moreover, as recognized by Bradley, a due process violation in holding an
evidentiary hearing does not force reversal on appeal where the party does not show
prejudice. See Bradley at ¶ 28 (finding due process violation harmless where the outcome
of the hearing could have been ordered solely on the basis of the party's motion and the
party otherwise failed to show what harm she suffered as a result of the trial court's error).
       {¶ 31} Similarly, in this case, appellant has not demonstrated prejudice from the
evidentiary hearing being held on July 8, 2020. He asserts he would have called witnesses,
"including the trial judge and counsel for the appellee" to testify as to the settlement
conference and settlement agreement reached by the parties. (Appellant's Brief at 47.) But,
as previously found, the terms of the settlement agreement can be ascertained from the
plain language of the agreement as memorialized and agreed to at the September 5, 2019
hearing. The trial court judge already expressed his understanding of the terms of the
agreement, stated those on the record, and the parties agreed with that understanding
without qualification. In other words, because the language of the settlement agreement is
clear and unambiguous, there is no need to resort to witness testimony to resolve an
No. 21AP-29                                                                                  11


ambiguity. Considering all of the above, we find appellant has not demonstrated prejudice
flowing from the July 8, 2020 evidentiary hearing before the magistrate.
       {¶ 32} Finally, appellant has not demonstrated his due process rights were violated
by the trial court judge determining the issue of compliance as a matter of law or by failing
to recuse himself. As discussed previously, the issues raised by appellant concerning the
settlement agreement were resolvable as a matter of law based on the plain language of the
agreement. No matter remained to be submitted to a jury. Furthermore, while appellant
now contends that the trial court judge should have recused himself, he neither provides
legal authority to support this position nor an explanation for why he did not raise this issue
until after the trial court issued its adverse decision.
       {¶ 33} "A judge will not be disqualified based solely on the fact that he or she
participated in settlement discussions." In re Disqualification of Forchione, 134 Ohio St.3d
1235, 2012-Ohio-6303, ¶ 21. "In addition, an attorney cannot acquiesce in a judge's
participation in settlement negotiations and later try to have that judge disqualified because
counsel did not like the judge's proposed settlement." Id., citing In re Disqualification of
Nadel, 74 Ohio St.3d 1214 (1989), quoting Annotation, Waiver or Loss of Right to
Disqualify Judge by Participation in Proceedings—Modern State Criminal Cases, 27
A.L.R.4th 597, 605 (1984) (" '[A] party should not be permitted to participate in an action
or proceedings to the extent that he is able to ascertain the attitude of the judge toward
important aspects of his case and then avoid an adverse ruling by belatedly raising the issue
of disqualification.' "). In re Disqualification of Spon, 134 Ohio St.3d 1254, 2012-Ohio-
6345, ¶ 18 (noting that "while affiants claim that no one had requested [the trial court
judge's] assistance in resolving the * * * action, nothing in this record suggests that affiants
ever objected to the judge's participation in the settlement process").
       {¶ 34} These cases disfavor a party acquiescing to a judge's involvement in a case
and then later attempting to avoid an adverse ruling by calling the judge's involvement a
foul. Here, appellant does not contend, and the record does not reflect, that appellant
requested the trial court judge recuse himself from considering the objections to the
magistrate's decision.    After the hearing before the magistrate, appellant specifically
submitted his objections to the trial court judge for review and submitted various other
motions and notices to the trial court judge's attention. The record shows appellant
No. 21AP-29                                                                              12


appeared content with the trial court's continued authority in the matter, at least until
appellant received the trial court's decision adopting the magistrate's decision in favor of
appellee and thereafter pursued this appeal.
       {¶ 35} Moreover, appellant has not provided legal authority pertaining to judge
recusal at all, let alone authority specific to the case here—for example, pertaining to a
settlement agreement that was clearly reached in the first instance and the trial court's
referral of a later disputed term to a magistrate for an evidentiary hearing—that could
persuade us reversal is necessary.      As such, appellant has not met his burden in
demonstrating error on appeal in this regard. App.R. 16(A)(7); State v. Sims, 10th Dist. No.
14AP-1025, 2016-Ohio-4763, ¶ 11 (stating general rule that an appellant bears the burden
of affirmatively demonstrating error on appeal); State v. Smith, 9th Dist. No. 15AP0001n,
2017-Ohio-359,¶ 22; McKahan v. CSX Transp., Inc., 10th Dist. No. 09AP-376, 2009-Ohio-
5359, ¶ 10; J.W. v. D.W., 10th Dist. No. 19AP-52, 2019-Ohio-4018, ¶ 55 (noting that it is
not the duty of an appellate court to create an argument on an appellant's behalf).
Therefore, considering the above, appellant has not demonstrated his due process rights
were violated.
       {¶ 36} Accordingly, appellant's second assignment of error is overruled.
IV. CONCLUSION
       {¶ 37} Having overruled appellant's two assignments of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                      Judgment affirmed.

                  LUPER SCHUSTER, P.J., and DORRIAN, J., concur.
                                    _____________